Case 1:19-cv-24764-DLG Document 1 Entered on FLSD Docket 11/18/2019 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. ___________________

 RAM CARRABEO,

        Plaintiff,
 vs.

 OCEAN RESTAURANT CORPORATION,

       Defendant.
 ______________________________________/

                         DEFENDANT’S NOTICE OF REMOVAL

        As provided by 28 U.S.C. §1441 et seq., Defendant, OCEAN RESTAURANT

 CORPORATION (“Defendant”) hereby files this Notice of Removal of the above-styled

 action from the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County,

 Florida, where the action is now pending under Case Number 2019-019621-CA-01, to the

 United States District Court for the Southern District of Florida. In connection with this

 Notice of Removal, Defendant states:

        1.      The above-styled action was commenced by Plaintiff, RAM CARRABEO

 (“Plaintiff”), in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

 County, Florida, by the filing of a Complaint. See Exhibit A.

        2.      The action, which is of a civil nature, involves claims by Plaintiff under the

 Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the Florida Minimum Wage

 Act, Florida Statute § 448.110, (“FMWA”), for allegedly unpaid overtime, minimum wage,

 and retaliation arising from Plaintiff’s employment with Defendant.

        3.      The Court has federal question jurisdiction over the FLSA claims pursuant to


                                                 -1-
                            GORDON REES SCULLY MANSUKHANI
                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 1:19-cv-24764-DLG Document 1 Entered on FLSD Docket 11/18/2019 Page 2 of 5




 28 U.S.C. §§1331 and 1441(a), since Plaintiff is alleging violations of a federal statute.

        4.      Additionally, this Court has supplemental jurisdiction over Plaintiff’s claims

 under the FMWA because these claims are so related to the FLSA claims that they form part

 of the same case or controversy. 28 U.S.C. § 1367(a).

        5.      Defendant was served with Plaintiff’s Complaint on October 28, 2019. Thus,

 this Notice of Removal is timely, since 28 U.S.C. 1446(b) grants parties thirty (30) days to

 remove an action to Federal Court “after receipt . . . of a copy of the initial pleading . . . or

 within thirty days after the service of summons upon the defendant if such initial pleading has

 been filed in court and is not required to be served on the defendant, whichever period is

 shorter.” See 28 U.S.C. § 1446(b).

        6.      To date, the only pleading which Defendant has received is the Complaint, a

 copy of which is attached as Exhibit A.

        7.      Given that the above-styled state court action is pending in the Circuit Court of

 the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, this case is removable

 to the United States District Court for the Southern District of Florida. See 28 U.S.C. §

 1441(a), and § 1367(a).

        8.      Defendant will give written notice of the filing of this Notice of Removal, as

 required by 28 U.S.C. §1446(d).

                                   MEMORANDUM OF LAW

 A.     The United States District Court Has Jurisdiction Over this Matter

        A state court action may be removed to a United States District Court where “the

 district courts of the United States have original jurisdiction[.]” 28 U.S.C. §1441(a). In the



                                                   -2-
                              GORDON REES SCULLY MANSUKHANI
                           100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 1:19-cv-24764-DLG Document 1 Entered on FLSD Docket 11/18/2019 Page 3 of 5




 instant case, original jurisdiction is available for the FLSA claims under 28 U.S.C. §1331,

 which provides, “[t]he district courts shall have original jurisdiction of all civil actions arising

 under the Constitution, laws, or treaties of the United States.”

        Further, Plaintiff’s claims under the FMWA are so related to the FLSA claims that

 they form part of the same case or controversy because they also arise from allegedly unpaid

 wages. 28 U.S.C. § 1367(a). Thus, the Court has jurisdiction over the FLSA claims, and has

 supplemental jurisdiction over the FMWA claims.

 B.     Defendant Has Complied With the Procedure for Removal

        The procedure governing removal of actions first filed in state court is governed by 28

 U.S.C. §1446. Section 1446 provides that any defendant desiring to remove a civil action

 from state court must file a notice of removal which contains:

                a short plain statement of the grounds for removal, together with
                a copy of all process, pleadings and orders served upon such
                defendant in such action.

 See 28 U.S.C. §1446. Furthermore, any notice of removal must be filed within thirty (30)

 days after receipt of the initial pleading. See 28 U.S.C. §1446.

        Paragraphs 1 through 8 above set forth the grounds on which removal is sought,

 specifically citing the federal statutes upon which original jurisdiction is premised (under 28

 U.S.C. § 1331) and the factual support for that jurisdiction. Accordingly, Defendant has

 complied with the terms of 28 U.S.C. §1446 which dictate that a short plain statement of the

 grounds for removal accompany any notice of removal. In addition, this notice has annexed

 to it all process, pleadings and other papers that have been served on Defendant in compliance

 with 28 U.S.C. §1446.



                                                  -3-
                             GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 1:19-cv-24764-DLG Document 1 Entered on FLSD Docket 11/18/2019 Page 4 of 5




 C.     Conclusion

        Defendant has complied with the procedural requirements of 28 U.S.C. §1446, the

 Federal Rules of Civil Procedure, and the Local Rules of the Southern District of Florida

 which govern removal from state court, and this Court has original jurisdiction over this

 matter. Accordingly, Defendant respectfully requests that the United States District Court for

 the Southern District of Florida take jurisdiction over this action.

        WHEREFORE, Defendant, OCEAN RESTAURANT CORPORATION, hereby gives

 notice that the state court action pending in the Circuit Court of the Eleventh Judicial Circuit

 in and for Miami-Dade County, Florida, under Case No. 2019-019621-CA-01, is removed to

 the United States District Court for the Southern District of Florida.

        Respectfully submitted this 18th day of November, 2019.

                                                  s/ Robin Taylor Symons
                                                Robin Taylor Symons, Esq.
                                                Florida Bar No. 35683
                                                Jocelyn Ramos, Esq.
                                                Florida Bar No. 1011087
                                                GORDON & REES
                                                SCULLY MANSUKHANI
                                                100 SE Second Street, Suite 3900
                                                Miami, Florida 33131
                                                Telephone: 305-428-5322
                                                Facsimile: 877-644-6209
                                                Counsel for Defendant




                                                  -4-
                             GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
              Case 1:19-cv-24764-DLG Document 1 Entered on FLSD Docket 11/18/2019 Page 5 of 5




                                               CERTIFICATE OF SERVICE

                         I hereby certify that on November 18, 2019, I filed the foregoing document with the

                  Clerk of the Court using CM/ECF, and that a true and correct copy of the foregoing document

                  was served this day on all counsel of record identified on the following Service List by

                  electronic mail.


                                                                         s/ Robin Taylor Symons
                                                                        Robin Taylor Symons, Esq.



                  Service List
                  Alberto Naranjo, Esq.
                  AN LAW FIRM, P.A.
                  7900 Oak Lane, #400
                  Miami Lakes, FL 33016
                  Telephone: (305) 942-8070
                  Email: AN@ANLawFirm.com
                  Counsel for Plaintiff




1191649/48501053v.1
                                                                 -5-
                                            GORDON REES SCULLY MANSUKHANI
                                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
